ASSET PURCHASE AGREEMENT

THIS AGREEMENT dated for reference the 1st day of February, 2007.

AMONG:

CHRISTIAN PETZELT (herein called “Vendor”)

AND:

GLASS WAVE ENTERPRISES, INC., a corporation existing under the laws of the State
of Nevada (herein called “Purchaser”)

WHEREAS:

A.            The Vendor carries on the business of developing potential cancer
therapeutic drugs including specifically a protein molecule known as “Cyplasin”
for use in various cancers (the “Business”) and;

B.            The Vendor has pending and issued patents, trademarks, proprietary
knowledge and other related information’s (Intellectual Property) for the
Business which the Purchaser has agreed to have assigned and otherwise acquire
and;

C.            The Vendor has agreed to sell and the Purchaser has agreed to
purchase the Business Assets (as defined herein) and thereby the exclusive
rights to commercialize and further develop such Intellectual Property and or
Business Assets, on the terms and conditions herein provided.

D.            Purchase Price for the Business Assets will be payable by the
issue of 21,000,000 post-split restricted common shares in Purchaser being 53.9%
of the post dilution capital of Purchaser and the Purchaser must have completed
the Private Placement (as defined herein Value of such shares will at time of
transfer be valued at $0.001 per share.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

 

(a)

“Affiliate” has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

 

(b)

“Associate” has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

 

(c)

“Business” means the business carried on by the Vendor as described in Recital A
of this Agreement;

 

(d)

“Business Assets” means all property and assets of the Business of every kind
and description and wherever situate, including, without limiting the foregoing,
the following property and assets.

 

(i)

all material samples, cyplasin production materials, (including but not limited
to the cell lines and cyplasin DNA for transfection of such), experimental
records, accounting and

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

other books and records, and all other proprietary and technical information,
correspondence, documents, lab records & notes and material relating to the
Business;

 

(ii)

all right, title, and interest of the Vendor in and to all the Intellectual
Property described in Schedule 3 - Intellectual Property attached hereto; and

 

(iii)

all permits, licenses, consents, authorizations, and approvals pertaining to the
Business including without limitation those described in Schedule 2 - Permits
and Licenses attached hereto, to the extent such permits licenses, consents,
authorizations and approvals are transferable by the execution of this
Agreement.

 

(e)

“Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in British Columbia;

 

(f)

“Closing” means the completion of the transactions contemplated in this Asset
Purchase Agreement;

 

(g)

“Closing Date” means February 15th, 2007, or such other date as the Vendor and
the Purchaser may mutually determine;

 

(h)

“Contract” means any agreement, indenture, contract, lease, deed of trust,
license, option, instrument or other commitment, whether written or oral;

 

(i)

“Encumbrance” means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse claim,
exception, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
Contract to create any of the foregoing;

 

(j)

“Environmental Laws” means all applicable federal, state, municipal and local
laws, statutes, ordinances, by-laws and regulations, and orders, directives and
decisions rendered by any ministry, department or administrative or regulatory
agency relating to the protection of the environment, occupational health and
safety or the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of any Hazardous Substances;

 

(k)

“Environmental Permits” means any licenses, permits, approvals, consents,
certificates, registrations and other authorizations under Environmental Laws
required for the operation of the Business;

 

(l)

“Equipment” means all chattels, equipment, fixtures, furnishings, machinery,
vehicles and supplies used in connection with the Business as at the date hereof
including without limitation the items described in Schedule 1 attached hereto;

 

(m)

“Goodwill” means the goodwill of the Business, together with the exclusive right
of the Purchaser to represent itself as carrying on the Business in continuation
of and in succession to the Vendor, and the right to the “Cyplasin” name or any
variation thereof as part of, or in connection with the Business;

 

(n)

“Hazardous Substances” means any pollutants, contaminants, chemical or
industrial toxic, or hazardous waste or substances;

 

(o)

“Intellectual Property” means all registered and unregistered patents (issued or
pending, continuances and PCTs thereof), patent rights, trade or brand names,
business names, trade-marks, trade-mark registrations, copyrights, and
applications thereof; drawings, logos, designs, trade secrets, restrictive
covenants, processes, technology, registered user agreements, research data,
inventions, instruction manuals, formulae, and other industrial or intellectual
property respecting

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

the Business, including, without limitation, the intellectual property described
in Schedule 3 - Intellectual Property attached hereto;

 

(p)

”Licenses” means all licenses, permits, approvals, consents, certificates,
registrations and authorizations (whether governmental, regulatory, or
otherwise) required for the conduct in the ordinary course of the operations of
the Business and the uses to which the Business Assets have been put;

 

(q)

“Losses” means, in respect of any matter, all claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including,
without limitation, all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) arising directly or
indirectly as a consequence of such matter and actually incurred by a party
entitled to be indemnified hereunder, net of (i) any tax adjustments, benefits,
savings or reductions to which such indemnified party is entitled resulting from
such matter, and (ii) any insurance proceeds, in either case to which such
indemnified party is entitled by virtue of such claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses;

 

(r)

“Permitted Encumbrances” means:

 

(i)

liens for taxes, assessments, levies and other governmental charges either not
yet due and payable or due but for which notice of assessment has not been
given;

 

(ii)

undetermined or inchoate liens, charges and privileges incidental to current
construction or current operations and statutory liens, charges, adverse claims,
security interests or encumbrances of any nature whatsoever claimed or held by
any governmental authority that have not at the time been filed or registered
against the title to the asset or served upon the Vendor pursuant to law or that
relate to obligations not due or delinquent;

 

(iii)

assignments of insurance provided to landlords (or their mortgagees) pursuant to
the terms of any lease, and liens or rights reserved in any lease for rent or
for compliance with the terms of such lease; and

 

(iv)

security given in the ordinary course of the Business to any public utility,
municipality or government or to any statutory or public authority in connection
with the operations of the Business, other than security for borrowed money;

 

(s)

“Purchase Price” means the aggregate sum payable by the Purchaser to the Vendor
for the Business Assets.

1.2

Currency. Unless otherwise indicated, all dollar amounts in this Agreement are
expressed in United States funds.

1.3

Sections and Headings. The division of this Agreement into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to an Article, section, subsection or
Schedule refers to the specified Article, section or subsection of or Schedule
to this Agreement.

1.4

Number, Gender and Persons. In this Agreement, words importing the singular
number only will include the plural and vice versa, words importing gender will
include all genders and words importing persons will include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities of any kind whatsoever.

1.5

Accounting Principles. Except as otherwise stated, any reference in this
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in the

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

United States of America, including those approved from time to time by the
American Institute of Certified Public Accountants or any successor body
thereto.

1.6

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

1.7

Time of Essence. Time will be of the essence of this Agreement.

1.8

Applicable Law. This Agreement will be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties will
be governed by, the laws of the Province of Alberta and the federal laws of
Canada applicable therein, and each party irrevocably and unconditionally
submits to the non-exclusive jurisdiction of the courts of such state and all
courts competent to hear appeals there from and waives, so far as is legally
possible, its right to have any legal action relating to this Agreement tried by
a jury.

1.9

Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this Agreement will constitute a waiver of
any other provision, nor will any waiver constitute a continuing waiver unless
otherwise provided.

1.10

Adjustments for Stock Splits, Etc.. Wherever in this Agreement there is a
reference to a specific number of shares of stock of the Company, then, upon the
occurrence of any subdivision, combination or stock dividend of such stock, the
specific number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of stock by such subdivision, combination or stock dividend.

1.11

Schedules. The following Schedules are attached to and form part of this
Agreement: All terms defined in the body of this Agreement will have the same
meaning in the Schedule attached hereto.

Schedule 1 Equipment

Schedule 2 Permits and Licenses

Schedule 3 Intellectual Property

Schedule 4 Legal and Regulatory Proceedings

Schedule 5 Consents

Schedule 6 Form of Consulting Agreement

2.

PURCHASE AND SALE

2.1

Subject to the terms and conditions of this Agreement, effective as at the
Closing Date the Vendor will sell, transfer, and assign to the Purchaser and the
Purchaser agrees to purchase from the Vendor, free and clear of all Encumbrances
except as may be otherwise specifically provided for herein as Permitted
Encumbrances, the Business as a going concern and the Business Assets, but not
including the Excluded Assets.

2.2

All quotations in respect of the sale or purchase of services, supplies,
Intellectual Property, or other contractual rights made or received by the
Vendor and not confirmed to contractual commitment will be deemed to be assigned
to the Purchaser at the Closing to be accepted, confirmed or withdrawn or
otherwise acted upon by the Purchaser in its own name, for its own account and
in accordance with its own business judgment.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

3.

PURCHASE PRICE AND ALLOCATION

3.1

The Purchase Price payable by the Purchaser to the Vendor for the Business
Assets shall consist of 21,000,000 post-split shares at a value of $0.001 per
share of the Purchaser’s restricted common stock (the “Purchase Shares”). On or
prior to the Closing Date, the Purchaser and the Vendor shall enter into a form
of subscription agreement in regards to the Purchase Shares.

4.

PAYMENT OF THE PURCHASE PRICE

4.1

The Purchase Price will be paid in full by the issuance by the Purchaser to the
Vendor of the Purchase Shares in one instalment on the Closing Date.

5.

CLOSING, POSSESSION, AND NO ADJUSTMENTS

5.1

The Closing will take place February 15th, 2007 at 10:00 a.m. local time, on the
Closing Date at the offices of Clark Wilson LLP, Barristers and Solicitors, 800
– 885 West Georgia Street, Vancouver, British Columbia, Canada, V6C 3H1, or at
such other place, date, and time as may be mutually agreed upon by the parties
hereto.

5.2

The Vendor will deliver possession of the Business Assets, free of any other
claim to possession and any tenancies, to the Purchaser on the Closing Date.

5.3

Provided that there has been no material misrepresentation on the part of the
parties to this agreement and all of their respective obligations under this
Agreement have been fulfilled, there will be no adjustment of the Purchase Price
for any reason whatsoever.

6.

ASSUMPTION OF LIABILITY

6.1

Subject to the provisions of this Agreement, the Purchaser agrees to assume,
pay, satisfy, discharge, perform and fulfill, from and after the Closing Date,
all obligations and liabilities of the Vendor in respect of:

 

(a)

Schedule 3 – Assignment of Intellectual Property;

 

(b)

all of the required licenses, permits, approvals, consents, registrations,
certificates and other authorizations described in Schedule 2 - Permits and
Licenses;

 

(c)

the agreements entered into by the Vendor in the ordinary course of the Business
for the provision of services or goods to the Vendor; and

 

(d)

the agreements entered into by the Vendor in the ordinary course of the Business
for the sale of goods or the provision of services by the Vendor.

6.2

Without in any way limiting Clause 9.3, the Purchaser will not assume, and the
Vendor will be solely responsible for and will indemnify and hold harmless the
Purchaser from and against, all claims and obligations respecting the
Intellectual Property in connection with the Business up to the Closing Date.
Promptly after becoming aware of any such claim or obligation, the Purchaser
shall notify Vendor thereof and the Purchaser shall cooperate with the Vendor in
the Vendor’s efforts to resolve such claim or satisfy such obligation. In the
event that the Vendor fails to promptly resolve such claim or satisfy such
obligation, the Vendor shall reimburse the Purchaser for all costs which it
reasonably incurs as a result of any obligation that the Purchaser is required
by law or by order of any court or regulatory authority to satisfy as the
successor to Vendor or otherwise. Notwithstanding the foregoing, the parties
acknowledge that prior to the Closing, the Purchaser has provided certain of the
services required to be provided under certain contracts, and the parties agree
that Vendor shall have no liability to Purchaser in respect of any claim or
obligation arising in connection with such services provided by Purchaser.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

7.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

7.1

The Vendor represents and warrants to the Purchaser, with the intent that the
Purchaser will rely thereon in entering into this Agreement and in concluding
the transactions contemplated hereby, as follows:

 

(a)

the execution and delivery of this Agreement and the completion of the
transaction contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the Vendor, and this
Agreement constitutes a valid and binding obligation of the Vendor enforceable
against the Vendor in accordance with its terms; except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

 

(b)

except as will be remedied by the consents, approvals, releases, and discharges
described in 7 - Consents attached hereto, neither the execution and delivery of
this Agreement nor the performance of the Vendor’s obligations hereunder will:

 

(i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Vendor, the Business
or any of the Business Assets, or any contract, agreement, instrument, covenant,
mortgage, or security, to which the Vendor is a party or which are binding upon
the Vendor,

 

(ii)

to the knowledge of the Vendor, result in any fees, duties, taxes, assessments,
penalties or other amounts becoming due or payable by the Purchaser under any
sales tax legislation. .

 

(iii)

give rise to the creation or imposition of any Encumbrance on any of the
Business Assets,

 

(iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by the Vendor or necessary to the operation of the Business,
or

 

(v)

violate or trigger any liability on behalf of the Purchaser pursuant to any
legislation governing the sale of assets in bulk by the Vendor.

 

(c)

the Vendor owns and possesses and has good and marketable title to the Business
Assets free and clear of all Encumbrances of every kind and nature whatsoever;

 

(d)

to the knowledge of the Vendor, the Business Assets are in good working order
and in a functional state of repair and to the best of the knowledge of the
Vendor there are no latent defects thereto;

 

(e)

the Business Assets comprise all property and assets used by the Vendor in
connection with the Business;

 

(f)

the Vendor does not have any indebtedness in excess of $10,000 which might by
operation of law or otherwise now or hereafter constitute an Encumbrance upon
any of the Business Assets;

 

(g)

All patent related costs (patent lawyers, patent applications, translations,
etc) that have accumulated from July 20th, 2006 up to the Closing Date, will
have to be taken care of at the Closing and reimbursed to BIOXEN, not to exceed
US$10,000;

 

(h)

no person other than the Purchaser has any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from the
Vendor of any of the Business Assets, other than pursuant to purchase orders
accepted by the Vendor in the ordinary course of the Business;

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(i)

except as otherwise provided herein, this Agreement discloses all contracts,
engagements, and commitments, whether oral or written, relating to the Business
or the Business Assets including in particular contracts, engagements, and
commitments:

 

(i)

out of the ordinary course of Business,

 

(ii)

which entail the payment of in excess of $10,000.00 during any one year period,

 

(iii)

patent-related costs in the amount as specified in Section 7.1(f),

 

(iv)

respecting ownership of or title to any interest or claim in or to any real or
personal property making up the Business Assets,

 

(v)

respecting Intellectual Property;

 

(vi)

respecting any agreement of guarantee, support, indemnification, assumption or
endorsement of, or any similar commitment with respect to, the obligations,
liabilities (whether accrued, absolute, contingent or otherwise) or indebtedness
of any other person except for cheques endorsed for collection in the ordinary
course of the Business;

 

(vii)

any employment or consulting contracts or any other contract with any officer,
employee or consultant, other than oral contracts of indefinite hire terminable
by the Vendor without cause on reasonable notice;

 

(viii)

any profit-sharing, bonus, stock option, pension, retirement, disability, stock
purchase, medical, dental, hospitalization, insurance or similar plan or
agreement providing benefits to any current or former director, officer,
employee or consultant;

 

(ix)

any trust indenture, mortgage, promissory note, loan agreement, guarantee or
other contracts for the borrowing of money or a leasing transaction of the type
required to be capitalized in accordance with generally accepted accounting
principles;

 

(x)

any contracts for capital expenditures in excess of $5,000 in the aggregate;

 

(xi)

any contract for the sale of any assets other than sales of services to
customers in the ordinary course of the Business;

 

(xii)

any confidentiality, secrecy or non-disclosure contract, (whether the Vendor is
a beneficiary or obligant thereunder) relating to any proprietary or
confidential information or any non-competition or similar contract;.

 

(xiii)

there has not been any default in any obligation or liability in respect of said
contracts, engagements, or commitments by the Vendor and the Vendor has
performed all of the material obligations required to be performed by it and is
entitled to all benefits under any contracts;

 

(xiv)

there has not been any amendment, modification, variation, surrender, or release
of said contracts, engagements, and commitments; and

 

(xv)

each of said contracts, engagements, and commitments is in good standing and in
full force and effect and the Vendor has performed all of the material
obligations required to be performed by it and is entitled to all benefits
thereunder, and is not in default or alleged to be in default in respect of any
Material Contract or any other Contracts, engagements or commitments provided
for in this Agreement, to which the Vendor is a party or by which it is bound;

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

 

(j)

all material Licenses required for the conduct in the ordinary course of the
operations of the Business and the uses to which the Business Assets have been
put have been obtained and are in good standing and such conduct and uses are in
compliance in all material respects with such licenses and permits and with all
laws, zoning and other bylaws, building and other restrictions, rules,
regulations, and ordinances applicable to the Business and the Business Assets
and neither the execution and delivery of this Agreement nor the completion of
the purchase and sale hereby contemplated will give any person the right to
terminate or cancel the said licenses or permits or affect such compliance;

 

(k)

except as disclosed in Schedule 4 - Legal and Regulatory Proceedings, there are
no actions, suits, proceedings, investigations, complaints, orders, directives,
or notices of defect or noncompliance by or before any court, governmental or
domestic commission, department, board, tribunal, or authority, or
administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Vendor’s knowledge threatened against or
affecting the Vendor or in respect of the Business or any of the Business
Assets;

 

(l)

there is no requirement applicable to the Vendor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 5 -
Consents, or that relate solely to the identity of the Purchaser or the nature
of any business carried on by the Purchaser except for the notifications,
consents and approvals described in Schedule 5 - Consents;

 

(m)

since December 31, 2004, the Business has been carried on only in the ordinary
and normal course consistent with past practices and there has not been:

 

(i)

any change, event, or circumstance which would materially adversely affect the
affairs, assets, liabilities, earnings, prospects, operation, or condition of
the Business;

 

(ii)

any loss, damage, or destruction, whether or not covered by insurance, which
would materially adversely affect the affairs, prospects, operations, or
condition of the Business or the Business Assets;

 

(iii)

any material increase in the compensation or benefits payable or to become
payable by the Vendor to any of its officers, directors, employees, or agents;

 

(iv)

any obligation or liability (whether absolute, accrued, contingent or otherwise
and whether due or to become due) incurred by the Vendor in connection with the
Business, other than those incurred in the ordinary and normal course of the
Business and consistent with past practice;

 

(v)

any license, sale, assignment, transfer, disposition, pledge, mortgage of
granting of a security interest or other Encumbrance on or over any of the
Business Assets, other than sales of inventory to customers in the ordinary and
normal course of the Business.

 

(n)

any material change in the accounting or tax practices followed by the Vendor;

 

(o)

Vendor has filed or caused to be filed all material tax returns of Vendor which
have become due (taking into account valid extensions of time to file) prior to
the date hereof, such returns are accurate and complete in all material respects
and Vendor has paid or caused to be paid all taxes due, in each case to the
extent Purchaser would incur liability for Vendor’s failure to file such returns
or pay such taxes. There are no outstanding tax liens that have been filed by
any tax authority against any property or assets of the Business. No claims are
being asserted in writing

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

with respect to any taxes relating to the Business for which Purchaser
reasonably could be held liable and Vendor knows of no basis for the assertion
of any such claim;

 

(p)

the Vendor has never received any notice of or been prosecuted for
non-compliance with any Environmental Laws, nor has the Vendor settled any
allegation of non-compliance short of prosecution. There are no orders or
directions relating to environmental matters requiring any work, repairs or
construction or capital expenditures to be made with respect to the Business or
the Business Assets, nor has the Vendor received notice of any of the same;

 

(q)

the Vendor has not caused or permitted, nor does it have any knowledge of, the
release, in any manner whatsoever, of any Hazardous Substance on or from any of
its properties or assets utilized in the Business, or any such release on or
from a facility owned or operated by third parties, but with respect to which
the Vendor in connection with the Business is or may reasonably be alleged to
have liability. All Hazardous Substances and all other wastes and other
materials and substances used in whole or in part by the Vendor in connection
with the Business or resulting from the Business have been disposed of, treated
and stored in compliance with all Environmental Laws;

 

(r)

Schedule 3 - Intellectual Property, sets out all registered or pending
Intellectual Property (including particulars of registration or application for
registration, continuances, or PCT’s) and all licenses, registered user
agreements and other contracts that comprise or relate to Intellectual Property.
The Intellectual Property comprises all trade or brand names, business names,
trade marks, service marks, copyrights, patents, trade secrets, know-how,
inventions, designs and other industrial or intellectual property necessary to
conduct the Business. The Vendor is the beneficial owner of the Intellectual
Property, free and clear of all Encumbrances, and is not a party to or bound by
any contract or any other obligation whatsoever that limits or impairs its
ability to sell, transfer, assign or convey, or that otherwise affects, the
Intellectual Property. No person has been granted any interest in or right to
use all or any portion of the Intellectual Property. The conduct of the Business
does not infringe upon the industrial or intellectual property rights, domestic
or foreign, of any other person. The Vendor is not aware of a claim of any
infringement or breach of any industrial or intellectual property rights of any
other person, nor has the Vendor received any notice that the conduct of the
Business, including the use of the Intellectual Property, infringes upon or
breaches any industrial or intellectual property rights of any other person, and
the Vendor, after due inquiry, has no knowledge of any infringement or violation
of any of its rights in the Intellectual Property. The Vendor is not aware of
any state of facts that casts doubt on the validity or enforceability of any of
the Intellectual Property. The Vendor has provided to the Purchaser a true and
complete copy of all contracts and amendments thereto that comprise or relate to
the Intellectual Property; and

 

(s)

there are no liabilities of the Vendor or its Associates or Affiliates, whether
or not accrued and whether or not determined or determinable, in respect of
which the Purchaser may become liable on or after the Closing Date.

8.

REPRESENTATIONS OF THE PURCHASER

8.1

The Purchaser represents and warrants to the Vendor as follows, with the intent
that the Vendor will rely thereon in entering into this Agreement and in
concluding the purchase and sale contemplated hereby, that:

 

(a)

the Purchaser is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the power, authority, and
capacity to enter into this Agreement and to carry out its terms;

 

(b)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Purchaser, and this Agreement
constitutes a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

except that equitable remedies may be granted only in the discretion of a court
of competent jurisdiction;

 

(c)

there is no requirement for the Purchaser to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
Agreement;

 

(d)

Neither the execution and delivery of this Agreement nor the performance of the
Purchaser’s obligations hereunder will violate or constitute a default under the
constating documents, by-laws, or articles of the Purchaser, any order, decree,
judgment, statute, by-law, rule, regulation, or restriction applicable to the
Purchaser, or any contract, agreement, instrument, covenant, mortgage or
security to which the Purchaser is a party or which are binding upon the
Purchaser;

 

(e)

Purchaser has made available to the Vendor a true and complete copy of each
annual, quarterly and other reports, registration statements (without exhibits)
filed by Purchaser with the Securities and Exchange Commission (the “SEC”) since
January 1, 2006 (the “Purchaser SEC Documents”). As of their respective filing
dates, the Purchaser SEC Documents complied in all material respects with the
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and the rules and regulations
of the SEC promulgated thereunder applicable to such Purchaser SEC Documents,
and none of the Purchaser SEC Documents contained on their filing dates any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent corrected by a subsequently filed Purchaser SEC Document. The financial
statements of Purchaser included in the Purchaser SEC Documents (the “Purchaser
Financial Statements”) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, were prepared
in accordance with generally accepted accounting principles applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or, in the case of unaudited financial statements, as
permitted under Form 10-QSB under the Exchange Act) and fairly presented the
consolidated financial position of Purchaser and its consolidated subsidiaries
as of the respective dates thereof and the consolidated results of Purchaser’s
operations and cash flows for the periods indicated (subject to, in the case of
unaudited statements, to normal and recurring year-end audit adjustments). There
has been no change in Purchaser’s accounting policies, except as described in
the notes to the Purchaser Financial Statements or as required by generally
accepted accounting principles. Since the date of the most recent balance sheet
included in a Purchaser SEC Document, there has been no material adverse effect
on the business, operations, assets, condition (financial or otherwise) or
prospects of the Purchaser;

 

(f)

The authorized stock of the Purchaser consists of 75,000,000 shares of Common
Stock of which 11,420,000 were issued and outstanding as of December 31, 2006.

 

(g)

The Purchase Shares to be issued to the Vendor under this Agreement will, when
so issued, be duly authorized, validly issued, fully paid, non-assessable, free
of any Encumbrances and not subject to any preemptive rights or rights of first
refusal created by statute or the charter documents or Bylaws of Purchaser or
any agreement to which Purchaser is a party or is bound and will be issued in
compliance with federal and state securities laws; and

 

(h)

except as disclosed in the Purchaser SEC Documents, (i) there are no actions,
suits, proceedings, investigations, complaints, orders, directives, or notices
of defect or non-compliance by or before any court, governmental or domestic
commission, department, board, tribunal, or authority, or administrative,
licensing, or regulatory agency, body, or officer issued, pending, or to the
best of the Purchaser’s knowledge threatened against or affecting the Purchaser;
and (ii) the Purchaser is in compliance in all material respects with all
applicable laws applicable to Purchaser and its business.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

9.

COVENANTS OF THE VENDOR

9.1

Between the date of this Agreement and the Closing Date, the Vendor covenants
and agrees that the Vendor:

 

(a)

will not sell or dispose of any of the Business Assets, except only the sale of
services in the ordinary course of business and will preserve the Business
Assets intact without any further Encumbrances;

 

(b)

will not make or agree to make any payment to any of the officers, directors,
employees, or agents of the Vendor except in the ordinary course of business and
at the regular rates of compensation now in effect or as reasonable
reimbursement for expenses incurred by such persons in connection with the
Business;

 

(c)

will conduct the Business diligently and only in the ordinary course consistent
with past practice, keep the Business Assets in their present state, and
endeavour to preserve the organization of the Business intact and the goodwill
of the suppliers and customers and others having business relations with the
Vendor relating to the Business;

 

(d)

will maintain insurance coverage of the scope and in the amounts now held in
full force and effect and will give all notices and present all claims under all
policies of insurance in a due and timely fashion;

 

(e)

will afford the Purchaser and its authorized representatives full access during
normal business hours to the Business Assets and all other property and assets
utilized in the Business and without limitation all title documents, abstracts
of title, deeds, leases, contracts, financial statements, policies, reports,
licenses, books, records, and other such material relating to the Business, and
furnish such copies thereof and other information, as the Purchaser may
reasonably request;

 

(f)

will use its best efforts to procure and obtain at or prior to the Closing Date
all such consents, approvals, releases, and discharges as may be required to
effect the transactions contemplated hereby from all federal, state, municipal
or other governmental or regulatory bodies and from all other third parties as
necessary;

 

(g)

at the request of the Purchaser, the Vendor will execute such consents,
authorizations and directions as may be necessary to permit any inspection of
the Business or any of the Business Assets or to enable the Purchaser or its
authorized representatives to obtain full access to all files and records
relating to the Business or the Business Assets maintained by governmental or
other public authorities;

 

(h)

the Vendor will use its best efforts to take or cause to be taken all necessary
corporate action, steps and proceedings to approve and authorize validly and
effectively the transfer of the Business Assets to the Purchaser and the
execution and delivery of this Agreement and any other Agreements or documents
contemplated hereby and to cause all necessary meetings of members or managers
of the Vendor to be held for such purpose; and

 

(i)

will not, without the prior written consent of the Purchaser, enter into any
transaction or refrain from doing any action that, if effected before the date
of this Agreement, would constitute a breach of any representation, warranty,
covenant or other obligation of the Vendor contained herein, and the Vendor will
not enter into any material supply agreements relating to the Business or make
any material decisions or enter into any material contracts with respect to the
Business without the consent of the Purchaser, which consent will not be
unreasonably withheld.

9.2

Subject to the limitations set forth below, the Vendor covenants and agrees to
indemnify and hold harmless the Purchaser from and against:

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

 

(a)

any and all debts, obligations, and liabilities, whether accrued, absolute,
contingent, or otherwise, existing at the time of Closing, respecting the
Business or the Business Assets; and the Purchaser may, but will not be bound
to, pay or perform same and all moneys so paid by the Purchaser in doing so will
constitute indebtedness of the Vendor to the Purchaser hereunder;

 

(b)

any and all Losses resulting from any misrepresentation, misstatement, breach of
warranty, or the non-fulfillment of any covenant on the part of the Vendor under
this Agreement or under any document or instrument delivered pursuant hereto or
in connection herewith; and

 

(c)

any and all Losses which arise or are made or claimed against or are suffered or
incurred reasonably by the Purchaser in respect of any of the foregoing; and

 

(d)

any and all Losses suffered or incurred by the Purchaser as a result of or
arising directly or indirectly out of or in connection with any liability
incurred by the Vendor in respect of the operation of the Business up to the
Closing Date, except for liabilities specifically assumed hereunder.

9.3

The exercise of any rights or inspection by or on behalf of the Purchaser under
Clause 9.1 will not mitigate or otherwise affect any of the representations and
warranties of the Vendor hereunder which will continue in full force and effect
as provided in Clause 7.1.

9.4

The representations and warranties contained herein shall survive for a period
of eighteen months from the Closing Date and shall then expire. Upon the
expiration of a representation or warranty pursuant to this Section 9.4, unless
written notice of a claim based on such representations or warranty specifying
in reasonable detail the facts on which the claim is based shall have been
delivered to the Vendor prior to the expiration of such representation or
warranty, such representation or warranty shall be deemed to be of no further
force or effect, as if never made, and no action may be brought based on the
same, whether for breach of contract, tort or under any other legal theory.

9.5

No claim for indemnification will be made by the Purchaser hereunder unless the
aggregate of all Losses incurred by the Purchaser and any related indemnified
parties otherwise indemnified against hereunder exceeds $15,000 and only to the
extent of any such Losses in excess of $15,000.

9.6

If the Vendor makes any payment under this Section 9 in respect of any Losses,
the Vendor shall be subrogated, to the extent of such payment, to the rights of
Purchaser or such indemnified party against any insurer or third party with
respect to such Losses.

9.7

The Vendor may elect to satisfy any obligation hereunder to the Purchaser by
agreeing to reduce the number of Purchase Shares issuable hereunder or by
returning to the Purchaser shares of the Purchaser’s common stock issued. For
purpose of determining the number of shares required in order to satisfy the
Vendor’s obligations hereunder, such shares shall be deemed to have a value
equal to the price per share at which such shares are traded as of the Payment
Date.

9.8

The remedy of indemnification provided in this Section 9 shall be the exclusive
remedy for monetary damages (whether at law or in equity). Without limiting the
foregoing, neither Vendor, nor any of its respective members, managers,
employees, agents, Affiliates, legal advisers or representatives shall have any
liability or obligation to Purchaser in respect of any statement,
representation, warranty or assurance of any kind made by Vendor, or any of its
respective representatives or any other person.

9.9

Notwithstanding anything to the contrary elsewhere in this Agreement or any
other document contemplated hereby, no party (or its Affiliates) shall, in any
event, be liable to the other party (or its Affiliates) for any consequential
damages, including, but not limited to, loss of revenue or income, cost of
capital, or loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement. Each party agrees that it will not seek
punitive damages as to any matter under, relating to or arising out of the
transactions contemplated hereby.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

10.

COVENANTS OF THE PURCHASER

10.1

Between the date of this Agreement and the Closing Date, the Purchaser will make
all reasonable efforts to obtain and procure in co-operation with the Vendor all
consents, approvals, releases, and discharges required to effect the
transactions contemplated hereby.

10.2

Between the date of this Agreement and the Closing Date, the Purchaser will
complete a financing by way of a private placement (the “Private Placement”) for
gross proceeds of $500,000, consisting of 500,000 units at $1.00 per unit (each
a “Unit”), with each Unit consisting of one common share in the capital of the
Purchaser and one share purchase warrant (the “Warrant”), with one Warrant
entitling the holder thereof to acquire one further common share for a period of
two years from the Closing Date at a price of $1.25 per common share, which
Private Placement shall include the following terms and conditions:

 

(a)

a second private placement on the same terms and conditions for gross proceeds
of $600,000 within 120 days of the Closing Date;

 

(b)

a third private placement on the same terms and conditions for gross proceeds of
$700,000 within 220 days of the Closing Date; and

 

(c)

a “right of first refusal” shall be granted to the Private Placement investor
granting such investor a right of first refusal on any financings to be
undertaken by the Purchaser for a period of twelve months from Closing.

10.3

Between the date of this Agreement and the Closing Date, the Purchaser will
complete a 6.2-for-1 forward split of its issued and outstanding common stock
and will cause to be cancelled 8,600,000 shares of common stock (post-split
53,320,000 shares), such that upon closing it shall have 17,484,000 issued and
outstanding common shares, prior to the issuance of the Purchase Shares or any
shares issued or to be issued pursuant to the private placements described in
Clause 10.2.

10.4

Without limiting the provisions of Clauses 6.1 and 1.1 hereof, the Purchaser
will, from and after the Closing Date, pay as and when same become due and
payable all debts and liabilities of the Business and punctually observe and
perform all obligations to be performed in respect of the Business after the
date hereof unless such debts and liabilities were incurred on a basis which
makes any representation of the Vendor materially untrue or inaccurate. The
Purchaser will indemnify and save harmless the Vendor from and against:

 

(a)

all claims, actions, suits, proceedings, demands, assessments, judgments,
charges, penalties, costs, and expenses (including the full amount of any legal
expenses invoiced to the Vendor) which arise or are made or claimed against or
suffered or incurred by the Vendor as a result of the Purchaser’s failure to so
pay, observe, or perform including, without limitation, the Purchaser’s failure
to pay, satisfy, discharge, perform or fulfill any of the Assumed Indebtedness
or other obligations to be assumed by the Purchaser hereunder;

 

(b)

any breach by the Purchaser of or any inaccuracy of any representation or
warranty contained in this Agreement or in any agreement, instrument,
certificate or other document delivered pursuant hereto;

 

(c)

any breach or non-performance by the Purchaser of any covenant to be performed
by it that is contained in this Agreement or in any agreement, certificate or
other document delivered pursuant hereto.

11.

NON MERGER

11.1

The representations, warranties, covenants, and agreements of the Vendor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

survive the Closing Date for a period of eighteen months, and notwithstanding
the completion of the transactions contemplated hereby, the waiver of any
condition contained herein (unless such waiver expressly releases the Vendor of
such representation, warranty, covenant, or agreement), or any investigation by
the Purchaser, same will remain in full force and effect.

11.2

The representations, warranties, covenants, and agreements of the Purchaser
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date for a
period of eighteen months, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Purchaser of such representation,
warranty, covenant, or agreement), or any investigation by the Vendor, same will
remain in full force and effect.

12.

CONDITIONS PRECEDENT

12.1

The obligation of the Purchaser to consummate the transactions herein
contemplated is subject to the fulfillment of each of the following conditions
precedent at the times stipulated:

 

(a)

that the representations and warranties of the Vendor contained herein are true
and correct on and as at the Closing Date with the same force and effect as if
such representations and warranties were made as at the Closing Date, except as
may be in writing disclosed to and approved by the Purchaser;

 

(b)

that all the terms, covenants, conditions, agreements, and obligations hereunder
on the part of the Vendor to be performed or complied with at or prior to the
Closing Date, including in particular the Vendor’s obligation to deliver the
documents and instruments herein provided for in Clause 13, have been performed
and complied with as at the Closing Date;

 

(c)

that between the date hereof and the Closing Date no change, event, or
circumstance has occurred which materially adversely affects the Business Assets
or the prospects, operation, or condition of the Business or which,
significantly reduces the value of the Business or the Business Assets to the
Purchaser;

 

(d)

that between the date hereof and the Closing Date there has not been any
substantial loss, damage, or destruction, whether or not covered by insurance,
to any of the Business Assets;

 

(e)

no legal or regulatory action or proceeding will be pending or threatened by any
person to enjoin, restrict or prohibit the purchase and sale of the Business
Assets contemplated hereby;

 

(f)

that at the Closing Date, there will have been obtained from all appropriate
federal, state, municipal or other governmental or administrative bodies such
licenses, permits, consents, approvals, certificates, registrations and
authorizations as are required to be obtained by the Vendor to permit the change
of ownership of the Business Assets contemplated hereby, and all notices,
consents and approvals with respect to the transfer or assignment of any
contracts;

 

(g)

that at the Closing Date, the Vendor will have given or obtained the notices,
consents and approvals described in Schedule 5 - Consents, in each case in form
and substance satisfactory to the Purchaser, acting reasonably;

The foregoing conditions of this Clause 12.1 are for the exclusive benefit of
the Purchaser and may be waived in whole or in part by the Purchaser at any
time. If any of the conditions contained in this Clause 12.1 will not be
performed or fulfilled at or prior to the Closing Date to the satisfaction of
the Purchaser, acting reasonably, the Purchaser, may, by notice to the Vendor,
terminate this Agreement and the obligations of the Vendor and the Purchaser
under this agreement, provided that the Purchaser may also bring an action
pursuant to Clause 9.3 against the Vendor for damages suffered

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

by the Purchaser where the non-performance or non-fulfillment of the relevant
condition is as a result of a breach of covenant, representation or warranty by
the Vendor.

12.2

The obligation of the Vendor to consummate the transactions herein contemplated
is subject to the fulfillment of each of the following conditions precedent at
the times stipulated:

 

(a)

that the representations and warranties of the Purchaser contained herein are
true and correct on and as of the Closing Date with the same force and effect as
if such representations and warranties were made as at the Closing Date, except
as may be in writing disclosed to and approved by the Vendor;

 

(b)

that the Private Placement stock split and share cancellation should have been
completed on or before the Closing Date;

 

(c)

that the Vendor will have received the undated written resignations of the
directors and officers of the Purchaser in form and substance reasonably
satisfactory to the Vendor;

 

(d)

that the Vendor will have received a signed directors resolution appointing
Christian Petzelt (Chief Scientific Officer), and Garth Likes (President and
Chief Executive Officer) as officers (or to other positions instructed by the
Vendor), and Christian Petzelt, Geoffrey Galley, Bradley Thompson, Lennie Ryer
and Garth Likes to the board of directors of the Purchaser which, when
appointed, will represent all of the Purchaser’s board of directors, effective
on the later of the Closing Date or ten days after the filing of a Schedule
14f-1 in connection with the Closing; and

 

(e)

that all terms, covenants, conditions, agreements, and obligations hereunder on
the part of the Purchaser to be performed or complied with at or prior to the
Closing, including in particular the Purchaser’s obligation to deliver the
documents and instruments herein provided for in Clause 14, have been performed
and complied with as at the Closing.

12.3

The foregoing conditions of this Clause 12.3 are for the exclusive benefit of
the Vendor and may be waived in whole or in part by the Vendor at any time. If
any of the conditions contained in this Clause 13 will not be performed or
fulfilled at or prior to the Closing Date to the satisfaction of the Vendor
acting reasonably, the Vendor may, by notice to the Purchaser, terminate this
Agreement and the obligations of the Vendor and the Purchaser under this
Agreement, provided that the Vendor may also bring an action pursuant to Clause
10.2 against the Purchaser for damages suffered by it where the non-performance
or non-fulfillment of the relevant condition is as a result of a breach of
covenant, representation or a warranty by the Purchaser.

13.

TRANSACTIONS OF THE VENDOR AT THE CLOSING

13.1

At the Closing Date, the Vendor will execute and deliver or cause to be executed
and delivered all deeds, conveyances, bills of sale, transfers, assignments,
agreements, certificates, documents, and instruments as may be necessary to
effectively vest good and marketable title to the Business Assets in the
Purchaser free and clear of any Encumbrances and without limiting the foregoing,
will execute and deliver or cause to be executed and delivered:

 

(a)

a bill of sale (Absolute) for the Equipment, if any;

 

(b)

a general conveyance of the Business Assets;

 

(c)

all consents, approvals, releases, and discharges as may be required to effect
the transactions contemplated hereby, including in particular those described in
Schedule 5 - Consents;

 

(d)

a certificate of the Vendor dated the Closing, acceptable in form and content to
the solicitors for the Purchaser, certifying that the conditions set out in
Clause 12.1 have been satisfied;

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

 

(e)

all such documents and instruments as may be necessary to transfer or assign the
Intellectual Property;

 

(f)

executed releases by any third parties which have any Encumbrances against the
Business Assets;

 

(g)

consulting agreements substantially in the form attached hereto as Schedule 6,
executed by Christian Petzelt and Garth Likes;

 

(h)

a subscription agreement for the Purchase Shares; and

 

(i)

all such other documents and instruments as the Purchaser’s solicitors may
reasonably require.

14.

TRANSACTIONS OF THE PURCHASER AT THE CLOSING

14.1

At the Closing the Purchaser will deliver or cause to be delivered to the
Vendor:

 

(a)

Irrevocable instructions to the transfer agent of the Purchaser as to the
issuance of the Purchased Shares, in form and substance satisfactory to the
Vendor;

 

(b)

satisfactory evidence of the completion of the Private Placement described in
Clause 10.2 hereof;

 

(c)

satisfactory evidence of the completion of the forward stock split and share
cancellation as described in Clause 10.3 hereof;

 

(d)

a certified copy of a resolution of the Directors of the Purchaser duly passed
authorizing the execution and delivery of this Agreement and the completion of
the transactions contemplated hereby;

 

(e)

a certificate of an officer of the Purchaser dated as of the Closing Date,
acceptable in form and content to the solicitors for the Vendor, certifying that
the conditions precedent set out in Clause 12.2 have been satisfied;

 

(f)

the resignations and resolutions as described in Clause 12.2; and

 

(g)

all such other documents and instruments as the Vendor or its solicitors may
reasonably require.

15.

TAXES

15.1

All sales, use and other transfer taxes payable in respect of the transactions
arising out of the purchase of the Business Assets as contemplated hereby will
be paid by the Purchaser.

16.

ASSETS AT RISK

16.1

From the date hereof to the Closing Date, the Business Assets will remain at the
risk of the Vendor. If any of the Business Assets are lost, damaged, or
destroyed prior to the time of Closing, the Purchaser may in lieu of terminating
this Agreement pursuant to Clause 12.1 elect by notice in writing to the Vendor
to complete the purchase to the extent possible, and at the option of the
Purchaser, either:

 

(a)

the Purchase Price will be reduced by an amount equal to the cost of making good
such loss, damage, or destruction; or

 

(b)

the Vendor will assign and pay over to the Purchaser all insurance moneys
payable in respect of such loss, damage, or destruction.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 17 -

 

 

17.

POST-CLOSING CONDITIONS

17.1

For a period of eighteen months from the Closing Date, the Purchaser shall only
issue shares of common stock or grant stock options to its employees, officers,
directors or consultants in accordance with the following terms and conditions:

 

(a)

limited to issuing or granting up to 1,000,000 shares of common stock, or stock
options at an exercise price of not less than $1.00 per share; and

 

(b)

any shares issued or stock options granted are to be vested to the holders over
a 30 month period based on the following release:

 

(i)

6 months from initial grant:

20% released;

 

(ii)

12 months from initial grant:

20% released

 

(iii)

18 months from initial grant:

20%released;

 

(iv)

24 months from initial grant:

20% released;

 

(v)

30 months from initial grant:

20% released.

18.

FURTHER ASSURANCES

18.1

From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

19.

ASSIGNMENT

19.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.

20.

SUCCESSORS AND ASSIGNS

20.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

21.

COUNTERPARTS

21.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

22.

NOTICES

22.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:

 

(a)

if to the Vendor:

Christian Petzelt

Im Biotechnologiepark TGZ II

D 14943 Luckenwalde

Facsimile No.: +49-(0)3371-681 348

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 18 -

 

 

 

(b)

if to the Purchaser:

Glass Wave Enterprises, Inc.

207 - 2525 Quebec Street

Vancouver, BC V5T 4R5

Facsimile No.: __________________

with a copy to:

Clark Wilson LLP

800-885 West Georgia Street

Vancouver, British Columbia V6C 3H1

Attention: William L. Macdonald

 

Facsimile No.: (604) 687-6314

or to such other address or facsimile number as any party may specify by notice.
Any notice sent by registered mail as aforesaid will be deemed conclusively to
have been effectively given on the fifth business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then such notice will not be effectively given until actually
received. Any notice transmitted by electronic facsimile will be deem
conclusively to have been effectively given if evidence of receipt is obtained
before 5:00 p.m. (recipient’s time) on a Business Day, and otherwise on the
Business Day next following the date evidence of receipt of transmission is
obtained by the sender.

23.

TENDER AND EXTENSIONS

23.1

Tender may be made upon the Vendor or Purchaser or upon the solicitors for the
Vendor or Purchaser and such solicitors are expressly authorized by their
respective clients to confirm extensions of the Closing Date.

24.

REFERENCE DATE

24.1

This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditions hereof, the
transfer and possession of the Business Assets will be deemed to take effect as
at the close of business on the Closing Date. References herein to the date of
the Agreement or to the date hereof shall be deemed to mean the date set forth
in the preamble to this Agreement.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 19 -

 

 

25.

REFERENCES TO AGREEMENT

25.1

The terms “this Agreement”, “hereof’, “herein”, “hereby”, “hereto”, and similar
terms refer to this Agreement and not to any particular clause, paragraph or
other part of this Agreement. References to particular clauses are to clauses of
this Agreement unless another document is specified.

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.

 

WITNESSED BY:

                                          
                                             
Name
                                          
                                             
Address
                                          
                                             

                                          
                                             
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Christian Petzelt
CHRISTIAN PETZELT

 

 

Dated:

02-05-2007

 

GLASS WAVE ENTERPRISES, INC.

 

 

Per:

/s/ Chester Ku

 

Authorized Signatory

 

Dated:

                                                                         

 

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

LIST OF SCHEDULES

Schedule

Description

 

1

Equipment

 

2

Permits and Licenses

 

3

Intellectual Property

 

4

Legal and Regulatory Proceedings

 

5

Consents

 

6

Form of Consulting Agreement

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

Equipment

None at this time.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2

Permits and Licenses

None at this time.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 3

Intellectual Property

 

 

1.

PATENTS

Inventors:

Petzelt, Christian; (Berlin, DE)

 

Correspondence Name and Address:

Steven J. Hultquist

Intellectual Property/Technology Law

P O Box 14329 Research Triangle Park NC 27709 US

 

Serial No.:

501098

 

Series Code:

10

 

Filed:

December 6, 2004

 

PCT Filed:

December 18, 2002

 

PCT NO:

PCT/EP02/14511

 

U.S. Current Class:

530/350; 435/320.1; 435/325; 435/69.1; 536/23.5

 

U.S. Class at Publication:

530/350; 435/069.1; 435/320.1; 435/325; 536/023.5

 

Intern'l Class:

C07H 021/04; C07K 014/435

 



Foreign Application Data



Date

Code

Application Number

Jan 7, 2002

EP

02000388.5

Sep 4, 2002

EP

02019914.7



Claims



1. An isolated nucleic acid molecule encoding the protein cyplasin with a
deleted or non-functional secretory signal sequence, being selected from the
group consisting of (a) a nucleic acid molecule encoding a protein comprising
the amino acid sequence from position 20 or 53 to position 558 of the sequence
marked with "L" of FIG. 2(a) (SEQ ID NO: 1); (b) a nucleic acid molecule
comprising the sequence of FIG. 2(b) (SEQ ID NO: 5); (c) a nucleic acid molecule
the nucleic acid sequence of which deviates from the nucleic sequences specified
in (a) or (b) due to the degeneration of the genetic code; and (d) a nucleic
acid molecule, which represents a fragment, derivative or allelic variation of a
nucleic acid sequence specified in (a), (b) or (c).

2. A recombinant vector containing a nucleic acid molecule of claim 1.

3. The recombinant vector of claim 2 wherein the nucleic acid molecule is
operatively linked to regulatory elements allowing transcription and synthesis
of a translatable RNA in prokaryotic and/or eukaryotic host cells.

4. A recombinant host cell which contains the recombinant vector of claim 2.

5. The recombinant host cell of claim 4, which is a mammalian cell, a bacterial
cell, an insect cell or a

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

yeast cell.

6. An isolated protein encoded by the nucleic acid molecule of claim 1.

7. A method of making a protein exhibiting biological properties of cyplasin
comprising: (a) culturing the recombinant host cell of claim 4 under conditions
that said protein is expressed; and (b) recovering said protein.

8. A method of making a cytotoxic protein in eukaryotic host cells which is
cytotoxic for said cells when secreted from said cells or externally applied
comprising: (a) culturing a host cell transfected with a nucleic acid sequence
of claim 1 encoding said protein with a deleted or non-functional secretory
signal sequence under conditions such that said protein is expressed; and (b)
recovering said protein.

9. The method of claim 8 wherein the eukaryotic cells are mammalian cells.

10. A pharmaceutical composition comprising a nucleic acid molecule of claim 1.

11. The pharmaceutical composition according to claim 10, wherein the
composition is used for treating cancer.

12. A pharmaceutical composition comprising a protein of claim 6.

13. The pharmaceutical composition according to claim 12, wherein the
composition is used for treating cancer.



 

2.            TRADE MARK – Cyplasin; Cyplasin BioMedica Cyplasin OncoSciences

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 4

Legal and Regulatory Proceedings

 

None at this time.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 5

Consents

None at this time.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 6

Form of Consulting Agreement

 

MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT is made effective the ___________ day of ___________, 2007.

BETWEEN:

__________________________________________

__________________________________________

__________________________________________

(the “Consultant”)

AND:

GLASS WAVE ENTERPRISES, INC., a Nevada company, having an office at 207 – 2525
Quebec Street, Vancouver, British Columbia Canada V5T 4R5

(the “Company”)

WHEREAS:

A.

The Company is a United States reporting company under the US Securities
Exchange Act of 1934; and

B.

The Company wishes to engage the Consultant to provide, and the Consultant has
agreed to provide to the Company, certain management services as
____________________ of the Company.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by each of the parties to the other and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
both parties) and in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

1.1

Definitions

In this Agreement, the following words and phrases, unless there is something in
the context inconsistent therewith, shall have the following meanings:

 

(a)

“Agreement” means this agreement dated as of _________________, 2007 and made
between the Company and the Consultant as the same is from time to time amended;

 

(b)

“Board” means the Board of Directors of the Company;

 

(c)

“Business” means the business carried on by the Company from time to time;

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

(d)

“Business Day” means any day other than a day which is a Saturday, a Sunday or a
statutory holiday in Vancouver, British Columbia;

 

(e)

“Term” means the term during which this Agreement shall be in full force as
defined by section 5.1 of this Agreement; and

any other capitalized term shall have the meaning ascribed to it in this
Agreement.

1.2

Captions and Section Numbers

The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

1.3

Extended Meanings

The words “hereof”, “herein”, “hereunder” and similar expressions used in any
clause, paragraph or section of this Agreement shall relate to the whole of this
Agreement and not to that clause, paragraph or section only, unless otherwise
expressly provided.

1.4

Number and Gender

Whenever the singular or masculine or neuter is used in this Agreement, the same
shall be construed to mean the plural or feminine or body corporate where the
context of this agreement or the parties hereto so require.

1.5

Section References

Any reference to a particular “article”, “section”, “subsection” or other
subdivision is to the particular article, section or other subdivision of this
Agreement.

1.6

Governing Law

This Agreement and all matters arising hereunder shall be governed by, construed
and enforced in accordance with the laws of the Province of British Columbia and
the federal laws of Canada applicable therein and all disputes arising under
this Agreement shall be referred to the Courts of the Province of British
Columbia.

1.7

Severability of Clauses

In the event that any provision of this Agreement or any part thereof is
invalid, illegal or unenforceable, such provision shall be ineffective to the
extent of such illegality or unenforceability, but shall not invalidate or
affect the validity, legality and enforceability of the remaining provisions of
this Agreement.

1.8

Currency

All sums of money to be paid or calculated pursuant to this Agreement shall be
paid or calculated in currency of the United States unless otherwise expressly
stated.

 

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

1.9

No Contra Proferentum

The language in all parts of this Agreement shall in all cases be construed as a
whole and neither strictly for nor strictly against any of the parties.

1.10

Statutes

Unless otherwise stated, any reference to a statute includes and is a reference
to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which supplement or supersede such statute or
such regulations.

1.11

Action on Non-Business Day

If by the terms of this Agreement any payment, delivery or event provided for
herein is scheduled to take place at a time which falls on a day which is not a
Business Day, such delivery, payment or event shall take place on the first
Business Day next following.

ARTICLE 2

ENGAGEMENT OF CONSULTANT

2.1

Engagement of Consultant

Subject to the terms and conditions of this Agreement, the Company hereby
engages the Consultant for the Term to provide to the Company certain management
services including, without limitation, business administration, corporate
planning and governance, managing regulatory affairs and assisting in the
raising of capital.

2.2

Duties and Responsibilities

Without limiting the generality of section 2.1, the Consultant shall:

 

(a)

perform such management services in relation to the Company and the Business as
the Board from time to time may request of it;

 

(b)

in the performance of his management services, observe and comply with all
policies and guidelines of the Company and all resolutions and directions from
time to time made or given by the Board;

 

(c)

comply with all applicable laws, rules, regulations and orders of any authority
having jurisdiction over the affairs of the Company and the Business;

 

(d)

perform his management services honestly, in good faith and in the best
interests of the Company exercising the degree of care, diligence and skill that
a reasonably prudent person would exercise in comparable circumstances;

 

(e)

devote so much time and attention to the affairs of the Company as is required
to complete, or cause the completion of, his management services as described in
Section 2.1 herein, on a timely basis;

 

(f)

conform to such hours of work as may from time to time be reasonably required of
it; and

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(g)

perform his management services in such manner as the Consultant sees fit
provided that such performance shall always meet with the standards of the
Company.

2.3

Consultant Status

The Consultant shall perform his management services as an independent
contractor of the Company and neither the Consultant nor any of the Consultant’s
employees is nor shall be deemed to be an employee of, or co-venturer or partner
of, the Company and nothing in this Agreement shall be construed so as to make
either the Consultant or any of the Consultant’s employees an employee of, or
co-venturer or partner of, the Company. Without limiting the generality of the
foregoing, this Agreement is an independent contractor agreement and is not nor
will it be deemed to be an employment agreement, co-venturer agreement or
partnership agreement and nothing in this Agreement will be construed so as to
make this Agreement an employment agreement, co-venturer agreement or
partnership agreement.

2.4

No Employment Benefits

Neither the Consultant nor any of his employees shall be entitled to any
registered pension fund or plan contributions, group sickness or accident
insurance coverage, medical service plan coverage, supplementary employment
benefits, profit sharing or group term life insurance, vacation pay or any other
type of benefit provided by the Company to the employees of the Company.

2.5

No Unemployment Benefits

The Consultant acknowledges that as an independent contractor, the Consultant
shall not qualify for any assistance under any Employment Insurance Act in
Canada or the United States.

ARTICLE 3

REMUNERATION

3.1

Remuneration

As compensation for his management services, the Consultant shall receive a
monthly management fee of $______________. The Company shall pay such management
fee monthly on the first day of the month to which payment of such management
fee relates.

3.2

Expenses

In addition to the remuneration referred to in section 3.1, the Company shall
reimburse the Consultant for all expenses actually and reasonably incurred by
the Consultant for the benefit of the Company up to a maximum of $600 per month
including telephone and travel expenses without the prior approval of the board.

3.3

Own Consultant Expenses

Except as specifically provided for in this Agreement, the Consultant shall be
responsible for all the costs associated with providing his management services.

3.4

Stock Options

The Consultant shall be entitled to participate in any stock option plan the
Company may adopt, on such terms as may be determined by the Board, subject to
any restrictions imposed thereon.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

ARTICLE 4

CONFIDENTIALITY AND COMPANY CLIENTS

4.1

Company Confidential Information

The Consultant acknowledges and agrees that:

 

(a)

proprietary, financial and confidential information and materials relating to
the Company have been, and will in the future be, disclosed to the Consultant
(the “Company Confidential Information”);

 

(b)

the Company Confidential Information is the exclusive property of the Company
and that all right, title and interest in and to the Company Confidential
Information shall remain the property of Company and shall be held in confidence
by the Consultant; and

 

(c)

the Company Confidential Information derives its value from not being generally
known to the public or by other persons who can obtain economic value or other
advantage from its disclosure and use, and is subject to efforts by the Company
to maintain its confidentiality.

4.2

Consultant Confidentiality Covenants

The Consultant covenants and agrees that:

 

(a)

he shall not directly or indirectly acquire any proprietary interest in, or
otherwise deal with or use, the Company Confidential Information except as
reasonably required for the Business;

 

(b)

he shall use his best efforts to keep confidential and protect the Company
Confidential Information and the interests of the Company in the Company
Confidential Information and shall exercise the degree of care that the owner of
such information would reasonably be expected to employ for his own benefit with
respect to his own proprietary and confidential information; and

 

(c)

he shall not directly or indirectly disclose, allow access to, or transfer the
Company Confidential Information to third parties, excluding employees of the
Consultant, without the prior written consent of the Company.

4.3

Covenants Survive

The covenants and agreements in sections 4.2:

 

(d)

are in addition to and not in derogation from any of the obligations of the
Consultant to the Company; and

 

(e)

shall survive the termination of this Agreement.

ARTICLE 5

TERM AND TERMINATION

5.1

Term

Unless otherwise terminated as provided for in section 5.3, this Agreement shall
be in full force for an initial term commencing the date first above written and
ending _____________, 2007.

 

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

5.2

Renewal

Unless notice of termination has been given by either the Company or the
Consultant not less than 21 days prior to the expiry of the Term, this Agreement
shall be automatically renewed for a further one year term from and including
the day immediately following the last day of the Term on the same terms and
conditions as contained in this Agreement (including this term and condition) as
amended from time to time, unless earlier terminated pursuant to section 5.3.

5.3

Termination

Notwithstanding the other provisions of this Agreement, this Agreement shall be
terminated as follows:

 

(a)

forthwith by the Company on written notice to the Consultant in the event of:

 

(i)

the commission by the Consultant of any material fraudulent act in performing
any of the Consultant’s obligations under this Agreement;

 

(ii)

the commission of any material misrepresentation to the Company by the
Consultant;

 

(iii)

failure of the Consultant to perform his duties and discharge his obligations
under this Agreement;

 

(iv)

the malfeasance or misfeasance of the Consultant in performing his duties and
discharging his obligations under this Agreement; or

 

(v)

other just cause; or

 

(b)

forthwith upon the mutual agreements of all the parties to this Agreement;

 

(c)

forthwith upon the occurrence of any one of the following events:

 

(i)

if either the Company or the Consultant becomes or acknowledges that it is
insolvent or makes a voluntary assignment or proposal under bankruptcy
legislation applicable to them;

 

(ii)

if a bankruptcy petition is filed or presented against either the Company or the
Consultant and is not continually contested;

 

(iii)

if any order is made or resolution passed for the winding up, dissolution or
liquidation of the Company, or if the Company has its existence otherwise
terminated; or

 

(iv)

either the Company or the Consultant ceases to carry on business in the ordinary
course; or

 

(d)

forthwith by the Company and the Consultant upon the Company and the Consultant
being advised in writing by any securities authority having jurisdiction over
the affairs of the Company that this Agreement is unsatisfactory for a public
company, provided that the Company and the Consultant have entered into a new
management agreement on terms and conditions acceptable to the Company, the
Consultant and, as necessary, all securities regulatory authorities having
jurisdiction over the affairs of the Company.

5.4

Effect of Termination

Upon the termination of this Agreement, the obligations of the parties shall
cease and determine except:

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(a)

the Consultant shall deliver to the Company, in a reasonable state of repair,
all property, personal or real, owned or leased by the Company and bailed to the
Consultant and used by, or in the possession of, the Consultant or any of the
Consultant’s employees;

 

(b)

the provisions of Article 4 and Artcile 5 shall continue to bind the Company and
the Consultant; and

 

(c)

the Company shall pay all amounts due to the Consultant as of such termination
date.

5.5

Sole Provisions

This Agreement may only be terminated in accordance with the provisions of this
Article.

ARTICLE 6

GENERAL PROVISIONS

6.1

Notices

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by telecopier
or hand or mailed postage prepaid addressed as set out on the face page of this
Agreement or to such other address as may be given in writing by the parties and
shall be deemed to have been received, if delivered by telecopier or hand, on
the date of delivery and if mailed as aforesaid to the addresses set out above
then on the fifth business day following the posting thereof provided that if
there shall be between the time of mailing and the actual receipt of the notice
a mail strike, slowdown or other labour dispute which might affect the delivery
of the notice by the mails, then the notice shall only be effective if actually
delivered.

6.2

Time of Essence

Time is hereby expressly made of the essence of this Agreement with respect to
the performance by the parties of their respective obligations under this
Agreement.

6.3

Arbitration

Any dispute or disagreement among the parties with respect to this Agreement may
be referred to a single arbitrator pursuant to the Arbitration Act (British
Columbia) provided that if the parties are unable to agree on the appointment of
a single arbitrator, each of the Company and the Consultant will appoint an
arbitrator and the two arbitrators so appointed will appoint a third arbitrator
to act as chairman. The determination of the arbitrator or arbitrators will be
final and binding on the parties hereto and the cost of arbitration will be
borne equally by the Company and the Consultant.

6.4

Binding Effect

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors and assigns.

6.5

Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all previous expectations,
understandings, communications, representations and agreements whether verbal or
written between the parties with respect to the subject matter hereof.

 

CW969086.3

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

 

6.6

Further Assurances

Each of the parties hereto hereby covenants and agrees to execute such further
and other documents and instruments and do such further and other things as may
be necessary or desirable to implement and carry out the intent of this
Agreement.

6.7

Assignment

None of the parties may assign or transfer their respective rights under this
Agreement without the prior written consent of the other party hereto.

6.8

Amendments

No amendment to this Agreement shall be valid unless it is evidenced by a
written agreement executed by all of the parties hereto.

6.9

Counterparts

This Agreement may be executed in several counterparts each of which when
executed by any party hereto shall be deemed to be an original and such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.

_____________________________

 

 

Per:



 

Authorized Signatory

GLASS WAVE ENTERPRISES, INC.

 

 

Per:

                                                                         

 

Authorized Signatory

 

 

 

CW969086.3

 

 

 